Citation Nr: 1751331	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-05 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for PTSD.

5.  Entitlement to a compensable rating for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to April 1976.
   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's petition to reopen his entitlement to service connection for PTSD and tinnitus claims.  The decision also denied a compensable rating for the Veteran's service connected hearing loss.  

The Veteran requested a hearing before the Board.  See January 2014 VA Form 9.  The Veteran did not attend and has not requested that the hearing be rescheduled.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).

The issues of entitlement to service connection for PTSD and entitlement to an increased rating in excess of 0 percent for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2008 rating decision denied entitlement to service connection for tinnitus based on a lack of diagnosis and nexus between the Veteran's current symptoms and military service.  That same month, VA notified the Veteran of that decision.  The Veteran did not perfect an appeal of this decision nor did he submit new and material evidence to substantiate his claim. 

2.  Since the December 2008 rating decision, the Veteran has submitted information regarding a current disability and nexus between his current tinnitus and exposure to loud noise while on active duty.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus.

3.  A December 2008 rating decision denied entitlement to service connection for PTSD based on a lack of information required to corroborate an in-service stressor and nexus between the Veteran's current PTSD and in-service stressor.  That same month, VA notified the Veteran of that decision.  The Veteran did not perfect an appeal of this decision nor did he submit new and material evidence to substantiate his claim.  

4.  Since the December 2008 rating decision, the Veteran has submitted information regarding his in-service stressor.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.

5.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has tinnitus, which began during active duty or is related to an incident in service.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision, which denied entitlement to service connection for tinnitus and PTSD, is final.  38 U.S.C.A. §7105(c) (West 2014); 
38 C.F.R. § 20.1103 (2017). 

2.  The additional evidence received since the December 2008 rating decision is new and material, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The additional evidence received since the December 2008 rating decision is new and material, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017). 

4.  The criteria for service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II.  New and Material Evidence

In this case, the Veteran asserts that the tinnitus he currently experiences relates to his time on active duty.  See July 2011 VA examination.  Further, he claims that his in-service stressor is linked to his current PTSD symptoms.  See December 2010 statement in support of claim for service connection for PTSD.    

In a December 2008 rating decision, the RO determined that the Veteran was not entitled to service connection for tinnitus based on a lack of diagnosis and nexus between the Veteran's current tinnitus and exposure to loud noise while on active duty.  In that same decision, the RO denied entitlement to service connection for PTSD based on a lack of information required to corroborate an in-service stressor and nexus between the Veteran's current PTSD symptoms and in-service stressor.  See December 2008 rating decision.  The Veteran was required to file a notice of disagreement (NOD) within one year from the date the December 2008 rating decision was mailed.  See 38 U.S.C.A. § 7105(b)(1).  The Veteran did not do so; as such, the December 2008 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

To reopen a previously and finally-disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  38 U.S.C.A. § 5108.  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court of Appeals for Veterans Claims (Court) held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist.  

At the time of the December 2008 rating decision, the record consisted of the Veteran's service treatment records, VA treatment records, private treatment records, and a memorandum of formal finding.  

At the time of the December 2008 rating decision, the RO decided that the Veteran did not have a tinnitus diagnosis or evidence of symptoms onset.  See December 2008 rating decision.  Further, the RO did not confirm or attempt to confirm the Veteran's in-service stressor through an appropriate record repository and denied the PTSD claim.  

Before the decision became final, the Veteran did not explicitly state that his tinnitus began in service or elaborate on confirmable stressors.  

The Board notes that the Veteran is service-connected for hearing loss.  At a July 2011 VA examination, the Veteran reported ringing in his ears that started one year after military discharge.  See July 2011 VA examination.  In December 2010, the Veteran submitted a statement in support of claim for service connection for PTSD.  Specifically, the Veteran listed the following in-stressors: (1) a 105 Howitzer was accidentally fired and exploded about 200 yards from his squad; (2) a friend of his in headquarters hung himself; and (3) he rammed his right hand through a "wiremesh" window leaving a lifelong scar while in Germany.  He also provided dates and locations for when the incidences allegedly occurred.  See December 2010 VA statements.  

Thus, evidence now of record shows that the Veteran contends that his tinnitus began within one year of service and continued through present day.  Further, it shows that the Veteran has provided evidence of in-service stressors that have not been explored.  This new evidence, coupled with evidence already of record, therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD and tinnitus and warrants a reopening of the claims.  The issue of entitlement to service connection for tinnitus will be addressed de novo below.  The issue of entitlement to service connection for PTSD is addressed in the remand portion of the decision.  

III.  Service Connection for Tinnitus

The Veteran filed for entitlement to service connection for tinnitus in October 2010.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While tinnitus is not specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  However, tinnitus may be considered an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of  38 C.F.R. § 3.303(b) as to claims of chronicity at a minimum where there is evidence of acoustic trauma).  Accordingly, service connection may be granted on a presumptive basis for tinnitus if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first and second elements under Shedden are met.  The record contains at least one diagnosis of tinnitus in the Veteran.  See May 2011 VA examination.  As stated above, the Board notes that the Veteran is service-connected for hearing loss.  During his active duty service from December 1971 to April 1976, the Veteran was exposed to weapons, firearms, and noise of aircraft.  Id.  Thus, the Board finds the Veteran was exposed to noise during service.

As such, the crux of this case centers on whether the Veteran's tinnitus was attributable to time spent in service.  At a May 2011 VA examination, a VA examiner opined that the "[e]tiology of tinnitus cannot be determined on the basis of available information without resorting to speculation."  See May 2011 VA examination.  In contrast, the Veteran contends that his noise exposure in service caused his current tinnitus.  
 
The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted, including ringing in the ear.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a ringing in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

The May 2011 VA examiner did not review the c-file or medical records.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Board notes the Veteran has otherwise reported that he first experienced tinnitus within a year of leaving active duty, and that he has experienced tinnitus since service.  As discussed above, the Veteran is competent to testify as to his observed symptoms.  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service which caused tinnitus, and which he has experienced since service.

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for tinnitus.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened. 

Entitlement to service connection for tinnitus is granted.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claims.  

The Veteran filed his increased rating and service connection claims in October 2010.  

In the November 2013 statement of the case (SOC), the RO stated that "medical evidence shows on-going treatment for PTSD."  See November 2013 SOC.  Further, the RO lists "treatment reports, electronic review, Fayetteville VAMC, from December 2009 through November 2013."  However, the electronic claims file only contains sporadic treatment records from December 2009 to December 2010.  Thus, the evidentiary record contains gaps in treatment that available records reference; specifically, the claims file does not have VA treatment records from December 2010 to present from the Fayetteville VAMC.  As such, the Board notes that there are identified, outstanding treatment records that should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (2016) (holding that 38 C.F.R. §3.159(c)(3) extends the VA's duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities by VA, regardless of their relevance).  On remand, the AOJ should obtain said missing records and associate them with the claims file.

As to the increased rating claim, the Board finds that a new examination is warranted.  The Veteran's last VA examination for his service-connected hearing loss was over six years ago.  See May 2011 VA examination.  Since his last VA examination, the Veteran and his representative have suggested that his symptoms associated with hearing loss have worsened.  See June 2017 Appellant brief.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his hearing loss.

Further, as to PTSD service connection claim, the Veteran contends that his stressors took place while stationed in Fort Bragg and Germany.  Specifically, he avers the following stressors: (1) a 105 Howitzer was accidentally fired and exploded about 200 yards from his squad; (2) a friend of his in headquarters hung himself; and (3) he rammed his right hand through a "wiremesh" window leaving a lifelong scar while in Germany.  Though the RO has confirmed the right arm injury stressor through service treatment records, it has not attempted to confirm the Veteran's other claimed in-service non-combat stressors through appropriate record repositories.  On remand, the RO should attempt to confirm the Veteran's claimed in-service stressors based on his stressor statement submitted in December 2010.

In August 2013, the Veteran was afforded a VA examination to assess the etiology of his PTSD.  However, the Board finds that the VA examiner's findings are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As stated above, the RO confirmed the Veteran's right arm injury stressor with service treatment records.  However, the VA examiner did not consider or discuss said stressor when determining that the Veteran's PTSD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As stated above, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  On remand, an addendum opinion is required to address the Veteran's claimed in-service stressors.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including but limited to treatment records from the Fayetteville VAMC from December 2009 to present.  All obtained records should be associated with the evidentiary record. 

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Undertake any necessary development to independently verify the Veteran's described in-service stressor, to include whether: a 105 Howitzer was accidentally fired and exploded about 200 yards from his squad or a friend of his in headquarters hung himself.  See December 2010 PTSD statement for more specific dates and times to narrow the search.  Such verification efforts should include contacting the National Archives and Records Administration (NARA), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency records repository deemed appropriate.  The AOJ should ensure that the entire period for which the Veteran was at Fort Bragg is encompassed, submitting multiple 60-day requests to the JSSRC if necessary.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  Further, issue a formal finding documenting the scope of the inquiry, the steps taken, and the ultimate findings.  

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from a psychiatrist, psychologist, or other appropriately qualified examiner to determine the nature and etiology of his claimed PTSD under DSM-4.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  The RO must provide the examiner with a list of verified stressors to include the findings from paragraph two above.  

After the record review and examination of the Veteran, if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

A.  Is a diagnosis of PTSD warranted under DSM-4, based upon the particular stressor(s) which have been verified by the RO.  The examiner must only consider a verified stressor or stressors in formulating their opinion.


In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for an appropriate VA examination for evaluation of the current severity of his bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests and studies, including controlled Maryland CNC speech discrimination test and a puretone audiometry test, should be conducted, and the reports should be incorporated into the examination report. 

5.  After the above has been completed to the extent possible, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


